Citation Nr: 0005220	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  97-00 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service during the Vietnam era 
including confirmed service from June 1965 to January 1968.  

This appeal arises from an October 1996 letter in which the 
Waco, Texas, VARO informed the veteran that his claim for 
service connection for PTSD was being denied.

The veteran also perfected an appeal as to his request for 
overpayment of pension benefits in the amount of $38,575.  In 
a decision dated in February 1997, the Committee on Waivers 
and Compromises, waived repayment of the indebtedness, and 
this issue is no longer before the Board of Veterans' Appeals 
(Board).

FINDINGS OF FACT


The veteran has reported in-service sexual assault and sexual 
harassment and there is competent medical evidence linking 
such stressors to a current diagnosis of PTSD.


CONCLUSION OF LAW


The claim for service connection for PTSD is well grounded.  
38 U.S.C.A. §5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A PTSD claim is well grounded if there is medical evidence of 
a current disability, lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD.  Gaines v. West, 11 Vet. App. 353, 357 
(1998).  Where there is a clear diagnosis of PTSD, an 
appellant's assertions of stressors generally accepted as 
true for purposes of determining whether the claim is well 
grounded.  Falk v. West, 12 Vet. App. 402, 404 (1999); but 
see Samuels v. West, 11 Vet. App. 11 Vet. App. 433 (1998) (VA 
is not required to accept the truthfulness of inherently 
incredible assertions).

The initial claim for service connection for PTSD was not 
received until January 1996.  At that time the veteran 
reported that during "refresher" training in San Diego, 
California, in 1966, he was sexually assaulted by an 
individual who was later arrested by the police.  He 
indicated that, the day following the reported assault, the 
police picked him up at his ship for identification of the 
suspect.  He related that the ship to which he was assigned 
at the time was the U.S.S. Eversole (DD-79).

In July 1996 the RO sent a letter to "San Diego Police 
Records" in San Diego, California, asking for copies of the 
investigating officer's report regarding the claimed 
incident.  The letter was returned to the RO as 
"unclaimed."

Subsequent thereto, in a December 1996 communication, a 
social worker at a local Vet Center indicated the veteran had 
been seen at that facility about 13 times since August 1996.  
It was indicated that the veteran identified symptoms of 
sleep disturbance, depression, occasional flashbacks, and 
hypervigilance, all noted to be actively consistent with PTSD 
due to sexual trauma.

The veteran was seen by Arun D. Patel, M.D., in December 1996 
and the physician indicated that after reviewing the 
veteran's history, the diagnostic impressions on Axis I were:  
Anxiety disorder, not otherwise specified, versus PTSD; 
history of recurrent major depression with psychotic 
features; history of polysubstance abuse disorder; and rule 
out anxiety and mood disorders related to polysubstance abuse 
disorder.

The Board finds that the veteran's statements regarding an 
in-service sexual assault and sexual harassment, in 
conjunction with the medical evidence which reflects a 
current diagnosis of PTSD linked to sexual assault, are 
sufficient to well ground his claim.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Patton v. West, 12 Vet. App. 272 
(1999).  In this regard the Board notes that the only 
reported sexual assault occurred during service.  


ORDER

The claim for service connection for PTSD is well grounded.


REMAND

In Patton, the United States Court of Appeals for Veterans 
Claims (Court) reprimanded VA for failing to follow the 
evidentiary procedures for PTSD claims based on personal 
assault that were established in February 1996 in VA 
Adjudication Procedure Manual M21-1, Part III, 5.14 (c) (Feb. 
20, 1996) (updated April 30, 1999).  The Court found the need 
to gather information from secondary sources in cases of non-
combat related PTSD claims.

While it appears that the RO attempted to comply with some of 
the M21-1 requirements, by sending the appropriate 
development letter to the veteran, and attempting to contact 
the pertinent police department, it does not appear that 
ships logs and the veteran's personnel records have been 
sought, it also does not appear that any further efforts to 
contact the San Diego or military police have been made.

While the Board appreciates the efforts of the RO to develop 
this claim, and notes the veteran's apparent failure to 
cooperate by completing the RO's request for additional 
information, the Board finds that a decision at this point, 
without additional development, could not withstand judicial 
scrutiny.

In view of the foregoing, the Board REMANDES this case for 
the following:

1.  The veteran should be allowed to 
submit additional lay and medical 
evidence in support of his claim.  The RO 
should again send him a request for 
information in support of the claim for 
service connection for sexual assault.  
The veteran is advised that completion of 
the request for information is in his 
interest and will assist in obtaining 
information that could lead to the grant 
of his claim.

2.  The RO should attempt to obtain, any 
legal records available from civilian and 
military facilities pertaining to the 
alleged sexual assault in 1966.  In 
particular, the San Diego Police 
Department in San Diego, California, 
should be contacted and requested to 
state whether or not there are any 
records available from 1966, and, if so, 
whether information pertaining to the 
report of investigation is available.  
Any records available should be obtained 
and associated with the claims file.  The 
Department of the Navy should be asked to 
provide the veteran's complete service 
personnel records and ships logs for the 
U.S.S. Eversole for the Summer and Fall 
of 1966.  Any records received should be 
associated with the claims folder.  

3.  Thereafter, the veteran should be 
accorded an appropriate examination to 
determine whether he has PTSD, and if so, 
to determine the nature of the stressors 
supporting that diagnosis.  The examiner 
should elicit from the veteran a detailed 
account of the in-service stressor to 
which he was subjected, to include the 
sexual assault and sexual harassment, for 
the purpose of determining whether 
exposure to said stressors has resulted 
in current psychiatric symptoms.  The 
examiner should diagnose all of the 
veteran's acquired psychiatric disorders, 
and express an opinion as to the etiology 
of each such disorder.  An opinion should 
be given as to the degree of probability 
that each psychiatric disorder is the 
product of the in-service assault or 
harassment noted above, or is the result 
of other service-related incidents.  The 
examiner should further make a specific 
determination as to whether the 
diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
The examination should include all 
appropriate tests and evaluations.

4.  Thereafter, the RO should review the 
evidence, ensuring that it has applied 
the provisions of VA Adjudication Manual 
M21-1, Part III, 5.14 (c) (April 30, 
1999), to ensure that it is in compliance 
with the directives of this remand.  The 
RO and the veteran are advised that the 
Board is obligated by law to ensure that 
the RO complies with its directives.  
Stegall v. West, 11 Vet. App. 268, 271 
(1998)

The veteran and his representative should be given a 
supplemental statement of the case and given an opportunity 
to respond thereto.  The case should then be returned to the 
Board for appellate review, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examination 
requested in this remand is necessary to adjudicate his claim 
and that a failure, without good cause, to report for 
scheduled examinations, could result in the denial of his 
claim.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).





